Citation Nr: 0612736	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-06 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability, to include osteoarthritis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability, to include osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1962 to October 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) above, which 
determined that new and material evidence had not been 
submitted to reopen claims for service connection for 
osteoarthritis of the left and right knee.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing at the RO in January 
2006.  A transcript of the hearing is associated with the 
claims file.


FINDINGS OF FACT

1.  In a May 1963 rating decision, the RO denied entitlement 
to service connection for a bilateral knee disability.  The 
veteran did not appeal that decision, and it became final.

2.  Evidence received since the final May 1963 RO decision is 
new, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  

3.  There is clear and unmistakable evidence demonstrating 
that a left and right knee disability existed at the time of 
the veteran's entry into active military service, although it 
was not noted on the veteran's pre-induction examination.  

4.  The credible and probative evidence clearly and 
unmistakably shows that the veteran's pre-service left and 
right knee disability did not undergo a permanent increase in 
severity, beyond natural progress, during service.


CONCLUSIONS OF LAW

1.  The May 1963 rating decision is final; new and material 
evidence to reopen the claim of entitlement to service 
connection for a bilateral knee disability has been received, 
and the veteran's claim for that benefit is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).

2.  The evidence establishes that the veteran had a left and 
right knee disability at the time of his entry into active 
service which was not aggravated during service; therefore, 
the presumption of soundness at entrance into service is 
rebutted by clear and unmistakable evidence.  38 U.S.C.A. § 
1111 (West 2002 & Supp. 2005); 38 C.F.R. § 3.304(b) (2004 & 
2005).

3.  The presumption of soundness having been rebutted, the 
competent evidence of record weighs against a finding that 
there was any permanent increase in the severity of the pre-
existing left and right knee disability during the veteran's 
service, nor may osteoarthritis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 1153 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.306(a), 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Considering the decision 
of the Court in Pelegrini, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

The Board notes the RO sent the veteran a letter in November 
2001 which informed him of the evidence needed to establish a 
claim for service connection for a bilateral knee disability.  
Although the RO did not initially send the veteran a letter 
which informed him of the type of evidence needed in order to 
reopen a claim for service connection, the Board finds that 
the veteran has not been prejudiced by this omission for the 
following reasons.  In an October 2003 letter, the RO 
informed the veteran of the types of evidence needed to 
substantiate his claim, as well as its duty to assist him in 
substantiating his claim under the VCAA.  In addition, the 
discussions in the March 2002 rating decision, February 2003 
Statement of the Case (SOC), and November 2004 Supplemental 
Statement of the Case (SSOC) specifically explained what the 
evidence must show in order to reopen a claim for service 
connection.  Further, the Board has granted the reopening of 
his claim herein.  

While the October 2003 letter did not explicitly ask the 
veteran to provide "any evidence in [his] possession that 
pertain[s] to his claim, see 38 C.F.R. § 3.159(b)(1), the 
October 2003 letter informed him that additional information 
and evidence was needed to support his claim and asked him to 
send the information and evidence to the RO.  Moreover, the 
Board finds the veteran had "actual knowledge" of the type 
of evidence needed to substantiate his claim, as he is 
claiming that the additional evidence submitted in support of 
his claim is new and material.  Under these circumstances, 
the Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in his 
possession.  

The October 2003 letter notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, the service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to either send medical records 
in support of his claim or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran responded to this communications with additional 
argument and evidence.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has, 
in substance, been advised to submit any relevant evidence in 
his possession, and provided with every opportunity to submit 
evidence and argument in support of his claim.  Accordingly, 
we find that VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
i.e., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the decision herein denies entitlement to compensation.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Analysis

A.  New and Material Evidence

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

In a rating decision dated May 1963, the RO denied 
entitlement to service connection for a bilateral knee 
disability.  The record reflects the veteran was notified of 
this decision the same month and did not submit a notice of 
disagreement as to the determination.  Therefore, the May 
1963 decision is final in the absence of clear and 
unmistakable error.  See 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2005).  In denying the veteran's claim 
in May 1963, the RO determined the veteran's bilateral knee 
disability existed prior to service and that there was no 
evidence showing the disability was aggravated during 
service.  The evidence associated with the claims file at the 
time of the May 1963 rating decision included the veteran's 
service medical records and a December 1962 VA examination.  

The evidence received into the record since the May 1963 
rating decision includes statements from the veteran 
regarding his claim and bilateral knee disability as well as 
lay statements which provide information about the veteran's 
bilateral knee problems before and after service.  Also 
received were private medical records from physicians who 
treated the veteran after service, including an undated 
written statement from RGA, D.O., and a March 2004 statement 
from J.P.L., M.D., which state the veteran's bilateral knee 
disability was aggravated during service.  At the time of the 
last final decision, there was no evidence showing the 
veteran's disability was aggravated during service.  Since 
the May 1963 decision, the veteran has provided such evidence 
and, in determining whether new and material evidence has 
been submitted to reopen a claim for service connection, we 
presume the credibility of all evidence.  Therefore, the 
Board finds that such evidence is new, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim for entitlement to service connection for a bilateral 
knee disability, to include osteoarthritis, may be reopened.  
See 38 U.S.C.A. § 5108.  

The Board will proceed to evaluate the merits of the claim. 
The veteran will not be prejudiced thereby, as he has been 
advised of the law and regulations pertaining to entitlement 
to service connection and has been afforded an opportunity to 
present argument and evidence in support of his claim.  
Although the RO did not reopen the claim of service 
connection for left knee disability, the RO has considered 
the claim of service connection for a right knee disability 
on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Service connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§ 3.307, 3.309(a) (2005).  In this case, the veteran was not 
shown to have arthritis until December 2001, which the Board 
notes is more than 40 years after he was discharged from 
service.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious or manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

VA may show a lack of aggravation by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C.A. § 1153.  However, if VA 
fails to rebut the section 1111 presumption, the claim is one 
for service connection, not aggravation.  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2005)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 
(2003). 

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. 
§ 3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant. 

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 
U.S.C.A. § 1153.  If this burden is met, then the 
veteran is not entitled to service- connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322.  

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case section 1153 applies and the burden falls 
on the veteran to establish aggravation. See Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If 
the presumption of aggravation under section 1153 
arises, the burden shifts to the government to show 
a lack of aggravation by establishing "that the 
increase in disability is due to the natural 
progress of the disease." 38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual 
effects of medical and surgical treatment in service, 
provided to ameliorate a pre-existing condition, will not be 
considered service connected unless the disorder is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).  

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

The veteran claims that entitlement to service connection for 
osteoarthritis of the right knee is warranted because his 
pre-existing right knee disability was aggravated during 
service.  He also claims that entitlement to service 
connection for osteoarthritis of the left knee is warranted 
because he did not have any problems with his left knee 
before service and that the aggravation of the right knee 
during service caused him to favor his left knee and 
subsequently cause damage to his left knee.  Applying the 
legal criteria above, the Board notes that, at the veteran's 
pre-induction examination in May 1962, his lower extremities 
were normal on clinical examination.  Thus, the veteran's 
bilateral knee disability was not "noted" when he entered 
active duty, and the presumption of soundness applies.  
Next, the Board must determine whether, under 38 U.S.C.A § 
1111 and 38 C.F.R. § 3.304(b), the presumption of soundness 
is rebutted by clear and unmistakable evidence that the 
claimed bilateral knee disability existed prior to service 
and was not aggravated therein.  The Board finds the 
presumption of soundness has been rebutted in this case, as 
explained below.  

The veteran has stated that his right knee disability existed 
prior to service.  See May 2001 informal claim for service 
connection; see also January 2006 Travel Board hearing 
transcript.  However, the veteran claims that he had no 
problems with his left knee prior to service but that the 
aggravation of his right knee during service caused injury to 
his left knee.  After careful review of the evidence, the 
Board finds that the evidence clearly and unmistakably 
supports a finding that both the veteran's left and right 
knee disabilities existed prior to service.

In this context, the Board notes there is conflicting 
evidence as to whether the veteran's left knee disability 
existed prior to service.  It is the responsibility of the 
Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the 
same and, in so doing, the Board may accept one medical 
opinion and reject others.  Evans v. West, 12 Vet. App. 22, 
30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The Board is mindful that we cannot make our own 
independent medical determinations, and that we must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans v. 
West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Thus, the weight to be accorded the various items of evidence 
in this case must be determined by the quality of the 
evidence, and not necessarily by its quantity or source.

Determinations regarding the pre-existence of a disability 
should be based on medical judgment derived from accepted 
medical principles, and the clinical factors pertinent to the 
basic character, origin, and development of such injury or 
disease.  History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles regarding 
inccurrence, symptoms, and course of the injury or disease, 
together with all other lay and medical evidence concerning 
the inception, development, and manifestations of the 
impairment.  38 C.F.R. § 3.304(b) (2005).

The Board notes a September 1962 clinical record shows that, 
based on X-ray evidence, the veteran was diagnosed with loose 
bodies in both knee that was probably secondary to old 
osteochondritis dissecans after three months of active 
military service, and a medical professional determined that 
the veteran's bilateral knee disability existed prior to 
service.  Likewise, the examiner who conducted the October 
2004 VA examination reviewed the veteran's charts and service 
medical records and determined that his knee problems existed 
prior to service.  

The Board notes the veteran has asserted that he did not have 
any problems with his left knee prior to service.  However, 
the Board finds probative that the December 2001 VA 
examination report reflects the veteran reported that he 
started having pain in both knees prior to service.  In 
addition, the Board notes that, on the veteran's November 
1962 Application for Compensation or Pension, he indicated 
that he had calcium deposits on both knees that were due to 
his playing football and that the lay evidence submitted in 
support of his claim reflects the veteran had problems with 
his knees that were caused by his playing sports as a 
teenager.  We are mindful that the veteran has continuously 
stated he did not have a left knee problem before service.  
However, while a layperson is capable of providing evidence 
of symptomatology, he is generally not capable of opining on 
matters requiring medical knowledge.  See Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board gives more probative weight to 
the opinions of medical professionals and finds that the 
veteran's left and right knee disabilities clearly and 
unmistakably existed prior to service.  

Next the Board must determine whether the veteran's pre-
existing bilateral knee disability was aggravated (i.e., 
incurred a permanent increase in the underlying disability 
which was not natural progress) during service.  The record 
contains both positive and negative evidence addressing 
whether the veteran's bilateral knee disability was 
aggravated during service.  
The Board notes that the veteran had submitted written 
statements from private physicians which state the veteran's 
bilateral knee condition was aggravated by his active 
military service.  See undated statement from Dr. RAG 
(received in November 2002) and March 2004 statement from Dr. 
JPL.  The Board does consider the statements to be competent 
medical evidence.  However, we find this evidence to be of 
lessened probative value for the following reasons.  There is 
no indication Dr. RAG reviewed the veteran's service medical 
records prior to rendering his opinion and we also note he 
began treating the veteran in June 2002, which is more than 
40 years after the veteran was discharged from service.  
Likewise, although Dr. JPL indicated he reviewed the 
veteran's service medical records, his opinion does not 
contain any clinical findings on which to base his conclusion 
and the veteran testified at the January 2006 Travel Board 
Hearing that Dr. JPL did not treat him for his knee 
disability.  

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative weight to the medical opinion 
provided by VA in October 2004.  The examiner who conducted 
the October 2004 VA examination reviewed the veteran's 
service medical records and charts and examined the veteran 
prior to rendering his opinion.  The examiner stated that 
there is no doubt that the rigorous basic training aggravated 
the veteran's knee problems, but that it was a temporary 
aggravation with no long-term detriment because the veteran 
reported he did not recall having any knee problems after 
leaving service in 1962 until he injured his knees in a motor 
vehicle accident in 1970.  The Board notes that temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted to symptoms, is worsened.  See Jensen v. Brown, 
4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 
Vet. App. 292 (1991).  In this context, the Board notes that 
the examiner who conducted the October 2004 VA examination 
noted there was a temporary aggravation during service with 
no permanent injury to the veteran's knees.  

The private medical opinions do not specifically address 
whether the veteran's bilateral knee disability permanently 
increased in severity during service, and the only evidence 
suggesting that the veteran's bilateral knee disability 
permanently increased during service is his own assertions.  
However, as noted, the veteran is not capable, as a 
layperson, to opine on matters requiring medical knowledge.  
See Robinette v. Brown, 8 Vet. App. at 74.  As a result, the 
Board finds that the evidence, in sum, shows the veteran's 
bilateral knee disability was clearly and unmistakably not 
aggravated during service.  

In conclusion, the Board finds that bilateral knee disability 
clearly and unmistakably existed prior to the veteran 
entering service, the disability clearly and unmistakably was 
not aggravated during service, and the presumption of sound 
condition on entering service has been successfully rebutted 
and the bilateral knee disability is found to have preexisted 
service.  For the same reasons discussed above, the Board 
finds that there was no aggravation of the preexisting 
disorder beyond the natural progress of the disorder.  
Service connection is therefore not warranted.


ORDER

1.  New and material evidence having been submitted the claim 
of service connection for a left knee disability is reopened.  
Service connection for disability of the left knee, to 
include osteoarthritis, is denied.

2.  New and material evidence having been submitted the claim 
of service connection for a right knee disability is 
reopened.  Service connection for disability of the right 
knee, to include osteoarthritis, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


